Exhibit 10.1

MITEL NETWORKS CORPORATION

350 Legget Drive

Kanata, Ontario

Canada K2K 2W7

July 7, 2016

BY EMAIL

Polycom, Inc.

6001 America Center Drive

San Jose, California 95002

Attention: Sayed M. Darwish

Ladies and Gentlemen:

Reference is made to that certain Agreement and Plan of Merger, dated as of
April 15, 2016 and as thereafter amended (the “Merger Agreement”), by and among
Polycom, Inc. (the “Company”), Mitel Networks Corporation (“Parent”) and Meteor
Two, LLC. Further reference is made to the letter from the Company to Parent,
dated July 7, 2016, regarding the Company Acquisition Proposal received from
Siris Capital Group, LLC, which the Company Board has determined is a Company
Superior Proposal. Capitalized terms used but not otherwise defined herein have
the respective meanings ascribed thereto in the Merger Agreement.

Parent hereby waives the “matching period” set forth in Section 5.02(b) of the
Merger Agreement. Please indicate that the Company will terminate the Merger
Agreement pursuant to Section 9.0l(h) thereof (the “Termination”) by returning a
signed copy of this letter and paying the Company Termination Fee in immediately
available funds to Parent’s account set forth on Annex A hereto. The Termination
shall be automatically effective upon receipt by Parent of the Company
Termination Fee.

[Signature page follows]



--------------------------------------------------------------------------------

Please indicate your acceptance and agreement of the foregoing by signing where
indicated below and returning a signed copy of this letter to Mitel pursuant to
Section 10.05 of the Merger Agreement.

 

Very truly yours, MITEL NETWORKS CORPORATION By:   /s/ Greg Hiscock  

 

  Greg Hiscock   Vice President, General Counsel &   Corporate Secretary

 

Accepted and Agreed as of the date first written above: POLYCOM, INC. By:   /s/
Laura J. Durr  

 

  Name:   Laura J. Durr   Title:  

Chief Financial Officer &

Executive Vice President

 

cc:   Wilson Sonsini Goodrich & Rosati, P.C.   One Market Plaza   Spear Tower,
Suite 3300   San Francisco, CA 94105   Attention: Michael S. Ringler   Email:
mringler@wsgr.com   Morrison & Foerster LLP   425 Market Street   San Francisco,
CA 94105   Attention: Robert S. Townsend   Email: rtownsend@mofo.com   Paul,
Weiss, Rifkind, Wharton & Garrison LLP   1285 Avenue of the Americas   New York,
NY 10019   Attention: Adam M. Givertz   Email: agivertz@paulweiss.com

 

2